FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2014 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT ENERSIS S.A. Inscription in Securities Register No. 175 Santiago, October 27, 2014. Ger. Gen. No. 99/2014. Mr. Carlos Pavez Tolosa Superintendent of Securities and Insurance Superintendence of Securities and Insurance Alameda No. 1449 Ref.: Communicates SIGNIFICANT EVENT Dear Sir, As per what is foreseen in Articles 9 and 10 of Law No. 18,045 on the Securities Market and what is established in the General Norm No. 30 of the Superintendence, duly authorized and acting on behalf of Enersis S.A., please be informed on the following significant event in that our Argentinean affiliate, Endesa Costanera S.A.(where Enersis has 45.39% indirect economic ownership), agreed today with Mitsubishi Corporation, to reduce its debt with such company, in beneficial conditions for such affiliate, contributing to the restructure of its equity situation. Among the main restructuring conditions, the following can be underscored: condoning accrued and carried forward interests as of 9/30/14 for US$ 66,061,897.09; rescheduling capital maturities for US$ 120,605,058.33 or an 18-year term, with a 12 month grace period, having to fully pay an annual payment of US$ 3,000,000 as capital before 15/12/2032, in quarterly installments; an annual interest rate of 0.25%; keeping the pledge of assets and establishing restrictions on dividends payment. The preceding condition for the effectiveness of the agreement signed is that Endesa Costanera S.A. should carry out a payment of US$ 5,000,000 of the overdue debt, within the next 15 working days. Estimated financial effects due to the restructuring of this Endesa Costanera S.A. liability on Enersis S.A.’s results as its controlling company, and corresponding to earnings, amounting to around US$ 62 million (Ch$36,000 million) and a financial debt reduction of consolidated financial states of approximately US$ 138 million (Ch$ 80,000 million). Sincerely, . Ignacio Antoñanzas Alvear General Manager c.c. Bolsa de Comercio de Santiago. Bolsa Electrónica de Chile. Bolsa de Corredores de Valparaíso. Banco Santander Santiago – Representatives of the Bond Holders. Comisión Clasificadora de Riesgos. Enersis - Santa Rosa 76 - Telephone: (56 - 2) 2 3534400 - Casilla 1557 – Correo Central - Santiago - Chile SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERSIS S.A. By: /s/ Ignacio Antoñanzas Alvear Title:Chief Executive Officer Date:October 28, 2014
